We are living in times of 
breathtaking change. Much of it is good change: 
scientific and technological progress making real 
advances for humankind, an ever more interconnected 
world strengthening economic opportunity and 
developmental potential, the profound transformations 
that are sweeping through North Africa at present. 
 But there is also much that is disturbing: violent 
conflict in many parts of the world, growing 
environmental damage to our planet, the ravages of a 
global financial and economic crisis, the continuing 
scourges of poverty, inequality, human rights abuses, 
terrorism and extremism and a range of other threats to 
global peace and security.  
 To respond to these multiple and interrelated 
challenges, we have one constant anchor: the United 
Nations. No other organization is as well equipped to 
develop common answers to the big questions of our 
time. No other organization has the same global impact 
and legitimacy. With our increasing need for global 
solutions, the United Nations, which represents almost 
all the countries on earth, has the political, moral and 
legal authority to act. While there may be no easy 
answers to the questions being posed, our best chance 
of finding effective responses lies in the collective 
deliberation and action provided for by this 
Organization. 
 Ireland is deeply committed to the United 
Nations. We look to it to uphold and defend the 
universal values of peace, security, human rights and 
development that are set out in the United Nations 
Charter. The Charter tells us that all human beings are 
born free and equal in dignity and rights. The United 
Nations is the embodiment of freedom and equality. It 
is a bulwark defending these core human values in a 
changing and uncertain world.  
 Freedom and equality: these are the values that 
underpin Ireland’s response to key global and regional 
challenges. It is our deep commitment to freedom and 
equality that places Ireland in the vanguard of 
international efforts to resolve conflict, to create and 
maintain peace, to eradicate hunger and 
underdevelopment, and to put an end to human rights 
abuses around the world. 
 The values of freedom and equality and the 
essential ideals of the Charter are not just words 
written on a page. Since we assembled here 12 months 
ago, we have seen them expressed in North Africa and 
the Middle East in a million acts of courage and 
liberation. We have watched the people of the Arab 
Spring, who have asserted their rights and stood up to 
oppression and corruption. Tahrir — freedom — has 
now passed into all our vocabularies as a byword for 
all those no longer prepared to see their basic human 
rights suppressed.  
 The events of the past nine months in North 
Africa and the Middle East are historic in their sweep 
and profound in their implications. These have been 
genuinely popular movements demanding reform, 
 
 
25 11-51384 
 
freedom and equality. The leadership role exercised 
within them by women has been striking and 
inspirational. 
 The people of the Arab Spring have stood up and 
stood together to assert their basic rights and freedoms: 
the right to choose their own leaders, the right not to 
live in fear of the knock on the door, the right to live 
freely and openly, the right to provide a decent life and 
a hopeful future for themselves and their families. 
They remind us that the human thirst for basic 
freedoms is unquenchable, and they should inspire us 
in the work we do here. In rising up to grasp their own 
destiny, the peoples of Tunisia, Egypt and Libya are 
tracing the path of those others, once in the shadow of 
the Iron Curtain, who, in demanding those ordinary 
freedoms, created extraordinary history. 
 The United Nations has, of course, played an 
indispensable role in supporting these developments. 
Starting with the key Security Council resolutions 1970 
(2011) and 1973 (2011), it has led international efforts 
to support the Libyan people. I would like to extend a 
warm welcome to the representatives of the National 
Transitional Council who took up Libya’s seat at the 
United Nations this week, and I pledge Ireland’s full 
support as they seek to rebuild Libya and to fulfil the 
democratic aspirations of the Libyan people.  
 We cannot know the final outcome of the events 
we are witnessing. We must ensure that the democratic 
changes under way are consolidated and that the 
promise of profound improvements in human rights in 
the countries concerned, in particular in relation to the 
role of women, is fully realized. 
 However, the situation in Syria continues to 
arouse the deepest international concern. President 
Al-Assad and his Government seem oblivious to the 
demands of the Syrian people for change and to the 
lessons of the Arab Spring elsewhere. They appear 
determined to respond with further oppression and 
violence. Our basic message to the Syrian leader is 
this: no leader who refuses to listen to what his people 
are saying and to act on their clearly expressed desire 
for peace and reform can expect to remain in power. 
 In the Middle East peace process, the search for 
freedom and equality has yet to bear fruit. The Arab-
Israeli conflict remains depressingly deadlocked. 
Unless this deadlock is broken, the opportunities for 
yet another generation of children will be destroyed.  
 The situation in the Middle East is urgent. After 
20 years of failed initiatives, disillusionment about the 
ability of the political process to deliver a settlement is 
deepening. Young Palestinians in particular are 
frustrated and despairing. The position of the moderate 
Palestinian leadership is under threat. Never has it been 
more important to show that politics works and that a 
peaceful, just and lasting settlement is within reach 
through negotiation. 
 Everybody knows what a final and 
comprehensive settlement would involve: two States, 
based on the 1967 borders with mutually agreed land 
swaps, living side by side in peace and security. It is 
more pressing than ever to launch direct negotiations 
that would address all the core issues and culminate in 
such an agreement within a specified time frame.  
 Ireland has long been an advocate of the 
establishment of a sovereign, independent Palestinian 
State within borders based on those of 1967. We want 
to see the peoples of Palestine and Israel living as good 
neighbours in peace, security and prosperity as soon as 
possible — and this can come about only through 
negotiation. Ireland strongly opposes all action that 
serves to hinder or delay negotiations, such as violent 
attacks on civilians and their property or Israel’s illegal 
settlement of occupied Palestinian territory.  
 The decision of President Abbas to seek 
membership in the United Nations for Palestine is 
entirely legitimate and understandable. Palestine has 
the same right to membership in the United Nations as 
Ireland or any other Member of this Organization. 
Some would seek to argue that Palestine cannot be 
recognized as a State because its borders remain to be 
agreed on. But if the borders of Palestine are still a 
matter for negotiation, then so, by definition, are those 
of Israel, which is rightly a full Member of the United 
Nations. 
 Membership in the United Nations of itself, 
however, would not change the unstable and 
unacceptable situation on the ground. It does not 
remove the compelling need for negotiations. Nor will 
it offer a legitimate excuse to avoid negotiations. 
Whatever happens here at the United Nations, 
negotiations must resume as soon as possible. The 
statement issued last Friday by the Quartet provides a 
framework for precisely that. 
 What recognition of Palestinian statehood would 
do, however, is to give dignity and support to the 
  
 
11-51384 26 
 
Palestinian people, who have suffered for too long. It 
would also be a tangible demonstration of the 
commitment of the international community and the 
United Nations to an agreed settlement between two 
sovereign States, living side by side in peace, security 
and prosperity. 
 The day will come, not too far off, when the 
General Assembly will be asked to vote on a proposal 
to admit Palestine as a Member of the Organization, or 
perhaps, as an interim step towards the achievement of 
that goal, to accord Palestine non-member observer 
State status. Provided that the resolution is drafted in 
terms that are reasonable and balanced, I expect Ireland 
to give its full support. In Ireland, we know from our 
own experience that peace does not come easily. It 
requires political will and difficult compromises. But 
we also know the benefits of peace. There can be no 
doubting the hugely transformative power for the 
Middle East region of a final end to the Arab-Israeli 
conflict. 
 The international community has invested far too 
much effort and resources over the past decades not to 
do all it can now to assist a return to direct talks by the 
two sides. In the words of Martin Luther King, we 
cannot ignore the fierce urgency of now. 
 I again urge the Government of Israel to halt all 
settlement expansion. I also call on it to end the unjust 
blockade of Gaza by opening up land crossings to 
normal commercial, human and humanitarian traffic. 
 The search for freedom and equality drives the 
enormously important work being done by the United 
Nations and by its individual Member States in the area 
of development. 
 The Millennium Development Goals provide the 
essential framework for international development 
efforts up to 2015. As we look beyond 2015, the United 
Nations must remain central to the fight to end poverty 
and hunger in the world. 
 A century and a half ago, the streets around this 
building where we now meet, and throughout this great 
city, were thronged with tens of thousands of Irish 
people who came here as refugees from famine. To this 
very day, the memory of that time remains with the 
Irish people. 
 Hunger remains humankind’s greatest enemy. As 
we meet today in New York, some 12 million people 
are struggling to find food to keep their families alive 
in the Horn of Africa. Seven hundred and fifty-
thousand are at imminent risk of death from hunger. 
The immediate cause of this crisis is drought, but its 
severity is the result of a combination of factors, 
including conflict, insecurity and persistent 
underdevelopment. We have a moral obligation to act 
in the face of such suffering.  
 Ireland is providing over $67 million to the Horn 
of Africa in 2011 and 2012, in direct life saving 
humanitarian assistance and through measures to 
enhance food security. The clear lesson of previous 
humanitarian emergencies in Africa is that we must 
address the causes in order to prevent future crises. The 
need to address the systemic global hunger crisis is, 
and will remain, central to Ireland’s development 
assistance programme. Our objective is to save lives 
today and build new futures for communities ravaged 
by hunger. The Scaling Up Nutrition movement, 
launched at the United Nations a year ago, makes a 
clear link between under-nutrition among mothers and 
babies and the building of a healthy, educated and 
prosperous society in the future. 
 We need to act together now to provide long-term 
sustainable solutions that will decisively break the 
cycle of food shortages. We believe that a strong focus 
is essential on building the productivity of smallholder 
farmers in sub-Saharan Africa, 80 per cent of whom are 
women and the primary care givers of children and 
providers of food, fuel and water. 
 We know that climate change is 
disproportionately affecting their lives and their 
livelihoods. Their farms and livestock are less 
productive. Their coping mechanisms are less 
effective. Over time, they are vulnerable to abject 
poverty and despair. I believe that there is a compelling 
case for “climate justice”, namely, bringing 
developmental fairness to bear on the climate change 
agenda. 
 The global financial and economic crisis presents 
major challenges for all of us in our efforts to maintain 
solidarity with developing countries. Aid budgets are 
under significant pressure. But we will not turn our 
backs on the world’s poorest. In Ireland, despite the 
economic difficulties that we are facing, and because 
we recognize our moral obligation and our interests, 
values and principles as a member of the international 
community, development will remain at the heart of 
our foreign policy. We remain committed to the United 
 
 
27 11-51384 
 
Nations target of providing 0.7 per cent of gross 
national income to Official Development Assistance 
(ODA). We will continue to work to achieve that 
target. 
 As Ireland will sustain its ODA effort, we will 
also maintain our longstanding engagement across 
critical areas of United Nations work. We remain 
strongly supportive of the vital role of the United 
Nations in peacekeeping and conflict resolution. 
Recently a 440-strong battalion of peacekeepers from 
the Irish Defence Forces returned to serve with the 
United Nations Interim Force in Lebanon, the first 
country to which we deployed peacekeepers more than 
half a century ago. 
 A deep attachment to the values of freedom and 
equality and other core human rights principles 
underpins our candidature for election to the Human 
Rights Council at the elections to be held in 2012. If 
elected, we look forward to making a strong 
contribution to the work of enhancing the Council’s 
performance and promoting respect for human rights 
worldwide. 
 We will continue to push for the disarmament 
machinery of the United Nations to become more 
responsive to twenty-first century imperatives. Key 
challenges for the year ahead include the 
implementation of the agreements reached at last 
year’s Non-Proliferation Treaty Review Conference, as 
well as the negotiation of a robust arms trade treaty. 
We will maintain a strong focus on the implementation 
and universalization of the Convention on Cluster 
Munitions, adopted in Dublin three years ago. 
 Regional organizations have always been vital 
partners for the United Nations in the areas of peace, 
security and conflict resolution. Next year, Ireland will 
chair the Organization for Security and Cooperation in 
Europe (OSCE). We look forward to making our 
contribution to the resolution of the so-called 
protracted conflicts within the OSCE region. Our 
chairmanship will be a practical demonstration of 
Ireland’s strong commitment to multilateralism and 
will draw on our own national experience of conflict 
resolution. 
 Over the past week, the Assembly has heard of a 
formidable array of challenges facing the world. Peace 
and security, human rights, the elimination of hunger: 
these are among the great moral imperatives of our 
time. Underlying each of them is the need to assert the 
freedom and equality of all human beings. Now more 
than ever, the United Nations is demonstrating that it is 
the home for these fundamental values and goals and 
the arena in which we can best pursue collective 
solutions. 
 Ireland will play its full part in the search for 
those solutions. Whether it is to bring peace to parts of 
the world ravaged by conflict, relief to those threatened 
by famine and starvation or protection to those 
afflicted by human rights abuses, we will make our 
contribution. We will stand up, in the Assembly and 
elsewhere, for fairness, for justice, for freedom and for 
equality, in the conduct of international relations.